Exhibit 10.1

Execution Version

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of October 22, 2019 (this “Agreement”), is
entered into by and among MJ23 UK Acquisition Limited, an England and Wales
private limited company (“Parent”) and the shareholders of Cision Ltd., a Cayman
Islands exempted company (the “Company”) listed on Schedule A hereto (each, a
“Stockholder” and, collectively, the “Stockholders”).

RECITALS

WHEREAS, concurrently herewith, Parent, Castle Merger Limited, a Cayman Islands
exempted company and a wholly-owned Subsidiary of Parent (“Merger Sub”) and the
Company are entering into an Agreement and Plan of Merger (the “Merger
Agreement”; capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the Merger Agreement), pursuant to which (and
subject to the terms and conditions set forth therein) Merger Sub will merge
with and into the Company, with the Company continuing as the surviving
corporation in the merger (the “Merger”);

WHEREAS, each Stockholder is the record and/or “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
ordinary shares, par value $0.0001 per share, of the Company (“Company Shares”)
as set forth on Schedule A hereto (with respect to each Stockholder, the “Owned
Shares”; the Owned Shares and any additional Company Shares or other voting
securities of the Company of which such Stockholder acquires record or
beneficial ownership after the date hereof, including, without limitation, by
purchase, as a result of a share dividend, share split, recapitalization,
combination, reclassification, exchange or change of such shares, or upon
exercise or conversion of any securities, such Stockholder’s “Covered Shares”);

WHEREAS, as a condition and inducement to Parent and Merger Sub’s willingness to
enter into the Merger Agreement and to proceed with the transactions
contemplated thereby, including the Merger, Parent and the Stockholders are
entering into this Agreement; and

WHEREAS, the Stockholders acknowledge that Parent and Merger Sub are entering
into the Merger Agreement in reliance on the representations, warranties,
covenants and other agreements of the Stockholders set forth in this Agreement
and would not enter into the Merger Agreement if any Stockholder did not enter
into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and the Stockholders hereby agree as follows:

1.    Agreement to Vote. Prior to the Termination Date (as defined herein), each
Stockholder irrevocably and unconditionally agrees that it shall, at any meeting
of the shareholders of the Company (whether annual or extraordinary and whether
or not an adjourned or postponed meeting), however called, or in connection with
any written consent of shareholders of the



--------------------------------------------------------------------------------

Company, in each case with respect to the matters described in clause (b) below,
(a) when such meeting is held, appear at such meeting or otherwise cause the
Covered Shares to be counted as present thereat for the purpose of establishing
a quorum, and respond to each request by the Company for written consent, if any
and (b) vote (or consent), or cause to be voted at such meeting (or validly
execute and return and cause such consent to be granted with respect to), all
Covered Shares (i) in favor of the Merger, the adoption of the Merger Agreement
and Plan of Merger and any other matters necessary for consummation of the
Merger and the other transactions contemplated in the Merger Agreement and
(ii) against (A) any Acquisition Proposal and (B) any other action that would
reasonably be expected to impede, interfere with, delay, postpone or adversely
affect the Merger or any of the transactions contemplated by the Merger
Agreement or this Agreement or any transaction that would reasonably be expected
to result in a breach in any material respect of any covenant, representation or
warranty or other obligation or agreement of the Company or any of its
Subsidiaries under the Merger Agreement. Except as expressly set forth in
clauses (a) and (b) of this Section 1, Stockholder shall retain at all times the
right to vote the Covered Shares in its sole discretion and without any other
limitation on those matters other than those set forth in this Section 1 that
are at any time or from time to time presented for consideration to the Company
Shareholders, and the Stockholder shall not be restricted from voting in favor
of, against or abstaining with respect to any other matter presented to the
Company Shareholders. Notwithstanding the foregoing, nothing in this Agreement
shall require Stockholder to vote in favor of, or otherwise act by written
consent with respect to, any amendment to the Merger Agreement or the taking of
any action that would result in the amendment, modification, or waiver of any
provision therein, in any such case, in a manner that decreases the amount or
changes the form of the merger consideration payable to the Company Shareholders
or is otherwise adverse to the Company Shareholders in such capacity.

2.    No Inconsistent Agreements. Each Stockholder hereby represents, covenants
and agrees that, except as contemplated by this Agreement, such Stockholder
(a) has not entered into, and shall not enter into at any time prior to the
Termination Date, any voting agreement or voting trust with respect to any
Covered Shares and (b) has not granted, and shall not grant at any time prior to
the Termination Date, a proxy or power of attorney with respect to any Covered
Shares, in either case, which is inconsistent with such Stockholder’s
obligations pursuant to this Agreement.

3.    Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time, (b) the termination of the Merger Agreement in accordance with
its terms, (c) the effectuation of a Company Board Recommendation Change by the
Company Board and (d) written notice of termination of this Agreement by Parent
to the Stockholders (such earliest date being referred to herein as the
“Termination Date”); provided, that the provisions set forth in Sections 7 and
10 – 26 shall survive the termination of this Agreement; provided further, that
any liability incurred by any party hereto as a result of a willful and material
breach of a term or condition of this Agreement prior to such termination shall
survive the termination of this Agreement.

4.    Representations and Warranties of Stockholders. Each Stockholder, as to
itself (severally and not jointly), hereby represents and warrants to Parent as
follows:

(a)    Such Stockholder is the legal owner of, and has good and valid title to,
the Covered Shares, free and clear of any pledges, claims, liens, charges,
options, rights of first refusal,

 

2



--------------------------------------------------------------------------------

encumbrances or security interests of any kind or nature whatsoever (including
any limitation on voting, sale, transfer or other disposition or exercise of any
other attribute of ownership) (collectively, “Liens”) other than as created by
this Agreement, applicable federal securities laws and the Stockholder’s
Organizational Documents. Such Stockholder holds sole voting power, sole power
of disposition, sole power to demand appraisal rights and sole power to agree to
all of the matters set forth in this Agreement, in each case with respect to all
of such Covered Shares, with no limitations, qualifications or restrictions on
such rights, subject to applicable federal securities laws and the terms of this
Agreement. As of the date hereof, other than the Owned Shares, such Stockholder
and its Affiliates do not own beneficially or of record any (i) Company Shares
or other voting securities of the Company, (ii) securities of the Company
convertible into or exchangeable for Company Shares or other voting securities
of the Company or (iii) options or other rights to acquire from the Company any
Company Shares, other voting securities or securities convertible into or
exchangeable for Company Shares or other voting securities of the Company.

(b)    Each such Stockholder is a limited partnership or company, as applicable,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement by each such Stockholder,
the performance by such Stockholder of its obligations hereunder and the
consummation by such Stockholder of the transactions contemplated hereby have
been duly and validly authorized by such Stockholder and no other actions or
proceedings on the part of such Stockholder are necessary to authorize the
execution and delivery by such Stockholder of this Agreement, the performance by
such Stockholder of its obligations hereunder or the consummation by such
Stockholder of the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by such Stockholder and, assuming due
authorization, execution and delivery by Parent, constitutes a legal, valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

(c)    Except for the applicable requirements of the Exchange Act (i) no filing
with, and no permit, authorization, consent or approval of, any Governmental
Authority is necessary on the part of such Stockholder for the execution,
delivery and performance of this Agreement by such Stockholder or the
consummation by such Stockholder of the transactions contemplated hereby and
(ii) neither the execution, delivery or performance of this Agreement by such
Stockholder nor the consummation by such Stockholder of the transactions
contemplated hereby nor compliance by such Stockholder with any of the
provisions hereof shall (A) conflict with or violate, any provision of the
Organizational Documents of any such Stockholder, (B) result in any breach or
violation of, or constitute a default (or an event which, with notice or lapse
of time or both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on such property or asset of such Stockholder pursuant to,
any Contract to which such Stockholder is a party or by which such Stockholder
or any property or asset of such Stockholder is bound or affected or (C) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
such Stockholder or any of such Stockholder’s properties or assets, except, in
the case of clause (B) or (C), for breaches, violations or defaults that would
not, individually or in the aggregate, materially impair the ability of such
Stockholder to perform its obligations hereunder.

 

3



--------------------------------------------------------------------------------

(d)    There is no action, suit, investigation, complaint or other proceeding
pending against any such Stockholder or, to the knowledge of such Stockholder,
any other Person or, to the knowledge of such Stockholder, threatened against
any Stockholder or any other Person that restricts or prohibits (or, if
successful, would restrict or prohibit) the exercise by Parent of its rights
under this Agreement or the performance by any party of its obligations under
this Agreement.

(e)    Except as provided in the Merger Agreement or the Company Disclosure
Letter, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission for which the Company or its Subsidiaries
would be liable or responsible following the Closing in connection with the
transactions contemplated by the Merger Agreement or this Agreement based upon
arrangements made by or on behalf of such Stockholder.

(f)    Such Stockholder understands and acknowledges that Parent and Merger Sub
are entering into the Merger Agreement in reliance upon such Stockholder’s
execution and delivery of this Agreement and the representations and warranties
of such Stockholder contained herein.

5.    Certain Covenants of Stockholder. Each Stockholder, for itself (severally
and not jointly), hereby covenants and agrees as follows:

(a)    Such Stockholder shall not, and shall not authorize or permit any of its
Subsidiaries or Representatives, directly or indirectly, to:

(i)    from and after the expiration of the Go-Shop Period, solicit, initiate,
endorse, encourage or facilitate the making by any Person (other than the other
parties to the Merger Agreement) of any Acquisition Proposal;

(ii)    from and after the expiration of the Go-Shop Period, enter into,
continue or otherwise participate in any discussions or negotiations regarding,
or furnish to any Person any information or data with respect to, or otherwise
cooperate in any way with, any Acquisition Proposal;

(iii)    from and after the date hereof, execute or enter into any Contract
constituting or relating to any Acquisition Proposal, or approve or recommend or
propose to approve or recommend any Acquisition Proposal or any Contract
constituting or relating to any Acquisition Proposal (or authorize or resolve to
agree to do any of the foregoing actions); or

(iv)    from and after the date hereof, make, or in any manner participate in a
“solicitation” (as such term is used in the rules of the SEC) of proxies or
powers of attorney or similar rights to vote, or seek to advise or influence any
Person with respect to the voting of the Company Shares intending to facilitate
any Acquisition Proposal or cause shareholders of the Company not to vote to
approve the Merger or any other transaction contemplated by the Merger
Agreement.

 

4



--------------------------------------------------------------------------------

(b)    As of the expiration of the Go-Shop Period, such Stockholder will
immediately cease and cause to be terminated all existing discussions or
negotiations with any Person conducted heretofore with respect to any of the
matters described in Section 5(a) above.

(c)    Prior to the Termination Date, and except as contemplated hereby, such
Stockholder shall not (i) tender into any tender or exchange offer, (ii) sell
(constructively or otherwise), transfer, pledge, hypothecate, grant, encumber,
assign or otherwise dispose of (collectively “Transfer”), or enter into any
contract, option, agreement or other arrangement or understanding with respect
to the Transfer of any of the Covered Shares or beneficial ownership or voting
power thereof or therein (including by operation of law), (iii) grant any
proxies or powers of attorney, deposit any Covered Shares into a voting trust or
enter into a voting agreement with respect to any Covered Shares or
(iv) knowingly take any action that would make any representation or warranty of
such Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Stockholder from performing its obligations under
this Agreement. Any Transfer in violation of this provision shall be void. Such
Stockholder further agrees to authorize and request the Company to notify the
Company’s transfer agent that there is a stop transfer order with respect to all
of the Covered Shares and that this Agreement places limits on the voting of the
Covered Shares. Notwithstanding the foregoing, this Section 5 shall not prohibit
a Transfer of the Covered Shares (including any new Covered Shares as described
in the immediately succeeding paragraph) by any Stockholder (x) to any
shareholder, member or partner of such Stockholder or (y) to any Affiliate of
such Stockholder, so long as, in the case of the foregoing clauses, the assignee
or transferee agrees to be bound by the terms of this Agreement and executes and
delivers to the parties hereto a written consent and joinder reasonably
acceptable to Parent memorializing such agreement.

(d)    Prior to the Termination Date, in the event that a Stockholder acquires
record or beneficial ownership of, or the power to vote or direct the voting of,
any additional Company Shares or other voting securities with respect to the
Company, such Company Shares or voting securities shall, without further action
of the parties, be deemed Covered Shares and subject to the provisions of this
Agreement, and the number of Company Shares held by such Stockholder set forth
on Schedule A hereto will be deemed amended accordingly and such Company Shares
or voting securities shall automatically become subject to the terms of this
Agreement. Each Stockholder shall promptly notify Parent and the Company of any
such event.

(e)    Notwithstanding anything to the contrary contained herein, (i) any
Stockholder and its representatives shall be entitled to participate in
discussions or negotiations with any Person making an Acquisition Proposal with
respect to entering into a voting agreement in support thereof on terms and
conditions no more favorable to such Person than the terms and conditions
applicable to Parent set forth herein, but only in the event that the Company
and its representatives are permitted to engage in discussions or negotiations
in response to such Acquisition Proposal pursuant to and in accordance with
Section 5.3(c) of the Merger Agreement and (ii) any Stockholder shall be
entitled to enter into any such voting agreement with any Person making a
Superior Proposal simultaneously with the execution and delivery of a definitive
Alternative Acquisition Agreement by the Company entered into as and to the
extent permitted by the Merger Agreement (including Section 8.1(h) thereof).
Nothing in this Section 5 shall prohibit any Stockholder or any of its
representatives from informing any Person of the existence of the provisions of
this Section 5.

 

5



--------------------------------------------------------------------------------

6.    Stockholder Capacity. This Agreement is being entered into by each
Stockholder solely in its capacity as a shareholder of the Company, and nothing
in this Agreement shall restrict, limit or affect the ability of any Affiliate
or designee of such Stockholder who is a director or officer of the Company to
take any action in his or her capacity as a director or officer of the Company
and exercising his or her fiduciary duties and responsibilities in such
capacity.

7.    Waiver of Appraisal Rights. Each Stockholder hereby waives any rights of
appraisal or rights to dissent from the Merger that such Stockholder may have
under applicable Law.

8.    Disclosure. Each Stockholder hereby authorizes Parent and the Company to
publish and disclose in any announcement or disclosure required by the SEC or
other applicable Law and in the Proxy Statement such Stockholder’s identity and
ownership of the Covered Shares and the nature of such Stockholder’s obligations
under this Agreement; provided that, Parent shall provide Stockholder and its
counsel reasonable opportunity to review and comment thereon.

9.    Further Assurances. From time to time, at the request of Parent and
without further consideration, each Stockholder shall take such further action
as may reasonably be necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement.

10.    Non-Survival of Representations and Warranties. The representations and
warranties of the Stockholders contained herein shall not survive the closing of
the transactions contemplated by the Merger Agreement.

11.    Amendment and Modification. This Agreement may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing specifically designated as an amendment hereto,
signed on behalf of each party and otherwise as expressly set forth herein.

12.    Waiver. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party.

13.    Notices. All notices and other communications hereunder must be in
writing and will be deemed to have been duly delivered and received hereunder
(i) one (1) Business Day after being sent for next Business Day delivery, fees
prepaid, via a reputable nationwide overnight courier service; (ii) immediately
upon delivery by hand or (iii) by e-mail transmission, upon written or
electronic confirmation of receipt, in each case to the intended recipient as
set forth below:

(i)    If to a Stockholder, to the address set forth opposite such Stockholder’s
name on Schedule A hereto.

 

6



--------------------------------------------------------------------------------

(ii)    If to Parent:

c/o Platinum Equity Advisors, LLC

360 North Crescent Drive, South Building

Beverly Hills, CA 90210

Attention: Kris Agarwal

E-mail: KAgarwal@platinumequity.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071-3197

Attention: Matthew B. Dubeck

E-mail: MDubeck@gibsondunn.com

14.    Entire Agreement. This Agreement constitute the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof. Notwithstanding anything to the contrary
in this Agreement, the Confidentiality Agreement will (a) not be superseded;
(b) survive any termination of this Agreement; and (c) continue in full force
and effect until the earlier to occur of the Effective Time and the date on
which the Confidentiality Agreement expires in accordance with its terms or is
validly terminated by the parties thereto.

15.    No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.

16.    Governing Law. This Agreement and all actions, proceedings or
counterclaims (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the actions of Parent or the Stockholders in the
negotiation, administration, performance and enforcement thereof, shall be
governed by, and construed in accordance with the Laws of the State of Delaware,
including its statute of limitations, without giving effect to any choice or
conflict of Laws (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware. Notwithstanding the foregoing and for the avoidance of doubt,
the following matters shall be construed, performed and enforced in accordance
with the Laws of the Cayman Islands: the Merger, the vesting of the rights,
property, choses in action, business, undertaking, goodwill, benefits,
immunities and privileges, contracts, obligations, claims, debts and liabilities
of Merger Sub in the Company, the cancellation of the shares, the rights
provided in Section 238 of the CICL, the fiduciary or other duties of the
Company Board and the boards of directors of Parent and Merger Sub and the
internal corporate affairs of the Company and Merger Sub.

17.    Submission to Jurisdiction. Each of the parties (a) irrevocably consents
to the service of the summons and complaint and any other process (whether
inside or outside the territorial jurisdiction of the Chosen Courts (as defined
below)) in any Legal Proceeding relating

 

7



--------------------------------------------------------------------------------

to this Agreement, for and on behalf of itself or any of its properties or
assets, and nothing in this Section 18 will affect the right of any party to
serve legal process in any other manner permitted by applicable Law;
(b) irrevocably and unconditionally consents and submits itself and its
properties and assets in any Legal Proceeding to the exclusive general
jurisdiction of the Court of Chancery of the State of Delaware and any state
appellate court therefrom within the State of Delaware (or, if the Court of
Chancery of the State of Delaware declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) (the
“Chosen Courts”) in the event that any dispute or controversy arises out of this
Agreement or the transactions contemplated hereby; (c) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; (d) agrees that any Legal Proceeding arising in
connection with this Agreement or the transactions contemplated hereby shall be
brought, tried and determined only in the Chosen Courts; (e) waives any
objection that it may now or hereafter have to the venue of any such Legal
Proceeding in the Chosen Courts or that such Legal Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; and (f) agrees
that it shall not bring any Legal Proceeding relating to this Agreement or the
transactions contemplated hereby in any court other than the Chosen Courts. Each
of Parent and the Stockholders agrees that a final judgment in any Legal
Proceeding in the Chosen Courts will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.

18.    Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by either party without the
prior written consent of the other party, and any such assignment without such
prior written consent shall be null and void; provided, however, that Parent may
assign all or any of its rights and obligations hereunder to any direct or
indirect wholly owned Subsidiary of Parent; provided further, that no assignment
shall limit the assignor’s obligations hereunder. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

19.    Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (unless the Delaware Court of Chancery shall decline to
accept jurisdiction over a particular matter, in which case, in any Delaware
state or federal court within the State of Delaware), this being in addition to
any other remedy to which such party is entitled at law or in equity. Each of
the parties hereby further waives (a) any defense in any action for specific
performance that a remedy at law would be adequate and (b) any requirement under
any law to post security as a prerequisite to obtaining equitable relief.

20.    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, or incapable of being enforced under any
applicable Law, the remainder of this Agreement will continue in full force and
effect and the application of such provision to other

 

8



--------------------------------------------------------------------------------

Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

21.    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE PURSUANT TO THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL PROCEEDING (WHETHER FOR BREACH OF CONTRACT, TORTIOUS
CONDUCT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY ACKNOWLEDGES AND
AGREES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (iii) IT MAKES THIS WAIVER
VOLUNTARILY; AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 21.

22.    Counterparts. This Agreement and any amendments hereto may be executed in
one or more counterparts, all of which will be considered one and the same
agreement and will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart; provided,
however, that if any of the Stockholders fail for any reason to execute this
Agreement, then this Agreement shall become effective as to the other
Stockholders who execute this Agreement.

23.    Facsimile or .pdf Signature. Any counterpart to this Agreement, to the
extent delivered by fax or .pdf, .tif, .gif, .jpg or similar attachment to
electronic mail (any such delivery, an “Electronic Delivery”), will be treated
in all manner and respects as an original executed counterpart and will be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party may raise the use of an
Electronic Delivery to deliver a signature, or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of an
Electronic Delivery, as a defense to the formation of a contract, and each party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.

24.    Confidentiality. The Stockholders agree (a) to hold any non-public
information regarding this Agreement and the Merger in strict confidence and
(b) except as required by applicable Law or legal process not to divulge any
such non-public information to any third Person.

25.    No Presumption Against Drafting Party. The parties agree that they have
been represented by legal counsel during the negotiation, execution and delivery
of this Agreement and therefore waive the application of any Law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document.

 

9



--------------------------------------------------------------------------------

26.    No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent or any of its Affiliates any direct or indirect
ownership or incidence of ownership of or with respect to any Covered Shares.
All rights, ownership and economic benefit of and relating to the Covered Shares
shall remain vested in and belong to the Stockholders, and Parent shall have no
authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of the Company or exercise any
power or authority with respect to the Stockholders in the voting of any Covered
Shares except as specifically provided herein and in the Merger Agreement.

The remainder of this page is intentionally left blank.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and the Stockholders have caused to be executed or
executed this Agreement as of the date first written above.

 

PARENT:

MJ23 UK ACQUISITION LIMITED,

an England and Wales private limited company

By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Director STOCKHOLDERS:

CANYON HOLDINGS (CAYMAN), L.P.,

a Cayman Islands limited partnership

By:   Canyon Partners Ltd.,   a Cayman Islands exempted company Its:   General
Partner By:  

/s/ Mark M. Anderson

Name:   Mark M. Anderson Title:   Appointed Officer

GTCR INVESTMENT X AIV LTD.,

a Cayman Islands exempted company

By:  

/s/ Jeffrey S. Wright

Name:   Jeffrey S. Wright Title:   Appointed Officer

SIGNATURE PAGE TO VOTING AGREEMENT



--------------------------------------------------------------------------------

Schedule A

 

Stockholder

  

Address

   Owned Shares

Canyon Holdings (Cayman), L.P.,

a Cayman Islands limited partnership

  

c/o GTCR LLC
300 North LaSalle, Suite 5600
Chicago, Illinois 60654
Attention: Mark M Anderson &

Stephen P. Master


   50,490,472
Company
Shares

GTCR Investment X AIV Ltd.,

a Cayman Islands exempted company

  

c/o GTCR LLC
300 North LaSalle, Suite 5600
Chicago, Illinois 60654
Attention: Mark M Anderson &

Stephen P. Master


   50,949,227
Company
Shares1

 

1 

50,490,472 of such Company Shares are indirectly, beneficially owned by GTCR
Investment X AIV Ltd., and are owned directly by Canyon Holdings (Cayman), L.P.
GTCR Investment X AIV, Ltd. does not directly own any Company Shares.